

Exhibit 10.20.a
FIRST AMENDMENT
OF
FMC TECHNOLOGIES, INC. SAVINGS AND INVESTMENT PLAN
WHEREAS, FMC Technologies, Inc. (the “Company”) maintains the FMC Technologies,
Inc. Savings and Investment Plan, as amended and restated effective January 1,
2013 (the “Plan”).
WHEREAS, the Company desires to amend the Plan to add a Roth Elective
Contribution feature;
WHEREAS, the Company desires to amend the Plan to reflect the merger of the
assets and liabilities of the PESUR 401(k) Plan with and into the Plan,
effective as of midnight December 31, 2013, as a result of the Company’s prior
acquisition of Pure Energy Services (USA), Inc.; and
WHEREAS, the First Amendment will supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of the amendment;
NOW, THEREFORE, by virtue of the authority reserved to the Company by Section
12.1 of the Plan, the Plan is hereby amended as follows, effective as of January
1, 2014, unless otherwise provided below:
1.Effective as of midnight December 31, 2013, the following text is hereby added
to the Plan to read as follows:



--------------------------------------------------------------------------------



MERGER INTO PLAN
Effective as of midnight December 31, 2013, the assets and liabilities of the
PESUR 401(k) Plan (the “PESUR Plan”) are hereby merged with and into the Plan.
In accordance with Section 414(l) of the Code, the benefit each Participant
would receive if the Plan were terminated immediately after the merger is not
less than the benefit such Participant would have received if the Plan (or the
PESUR Plan) had terminated immediately before the merger. The merger and
corresponding transfer of assets and liabilities from the PESUR Plan to the Plan
shall be accomplished in a manner that complies with Section 414(l) of the Code
and Treasury regulations promulgated thereunder, the protected benefit rules
under Section 411(d)(6) of Code and Treasury regulations promulgated thereunder
and all other applicable laws.
2.    The defined term “Basic Contributions” set forth in Article I of the Plan
is hereby amended in its entirety to read as follows:
Basic Contributions means a Matched Participant’s Pre-Tax Contributions, Roth
Elective Contributions and After-Tax Contributions not in excess of five percent
of his or her annualized Compensation.
3.    The defined term “Catch-Up Contribution” set forth in Article I of the
Plan is hereby amended in its entirety to read as follows:
Catch-Up Contribution means, effective July 1, 2002, a Pre-Tax Contribution or
Roth Elective Contribution made by a Participant who has attained or will attain
age fifty (50) before the close of the Plan Year, subject to the limitations of
Code Section 414(v).
4.    Subsection (a) of the defined term “Compensation” set forth in Article I
of the Plan is hereby amended in its entirety to read as follows:



--------------------------------------------------------------------------------



(a)    including: overtime, administrative and discretionary bonuses (including
completion bonuses, gainsharing bonuses and performance related bonuses); sales
incentive bonuses; field premiums; back pay and sick pay; plus the Employee’s
Pre-Tax Contributions, Roth Elective Contributions and amounts contributed to a
plan described in Code Section 125 or 132; and the incentive compensation
(effective prior to January 1, 2007, 9/12 of the incentive compensation)
(including management incentive bonuses paid in both cash and restricted stock
and local incentive bonuses) paid during the Plan Year for services rendered in
the preceding Plan Year, and the incentive compensation (effective prior to
January 1, 2007, 3/12 of the incentive compensation) (of the same types) paid
during the preceding Plan Year for services rendered in the Plan Year preceding
the preceding Plan Year (unless, the Participant elects all such incentive
compensation paid for prior Plan Years to be included in Compensation for the
prior Plan Years, or unless the Participant elects that no such incentive
compensation will be included in his or her Compensation); and
5.    The defined term “Roth Elective Contributions” set forth in Article I of
the Plan is hereby amended in its entirety to read as follows:
Roth Elective Contributions means the Roth elective contributions (including any
Roth catch-up contributions) made by a Participant under either (1) the
Administaff 401(k) Plan which were transferred into this Plan, effective June 1,
2010, as a result of the prior acquisition of Direct Drive Systems, Inc. by the
Company, (2) the Schilling Robotics 401(k) Plan which were transferred into this
Plan, effective as of midnight December 31, 2012, as a result of the prior
acquisition of Schilling Robotics LLC by the Company or (3) the Control Systems
International, Inc. Salary Investment and Profit Sharing Plan which were
transferred into this Plan, effective as of midnight December 31, 2012, as a
result of the prior acquisition of Control Systems International, Inc. by the
Company. Notwithstanding any provision of the Plan to the contrary, effective
prior to January 1, 2014, except for transferred Roth elective contributions
(including any Roth catch-up contributions) described immediately above, Roth
Elective Contributions are not permitted to be made to the Plan. Effective
January 1, 2014, Roth Elective Contributions means an elective deferral that is
(a) designated irrevocably by the Participant at the time of the cash or
deferred election as a Roth Elective Contribution that is being made in lieu of
all or a portion of the Pre-Tax Contributions the Participant is otherwise
eligible to make under Section 4.1 of the Plan; (b) treated by the Company as
not excludible from the Participant’s gross income; and (c) maintained by the
Plan in separate subaccount.



--------------------------------------------------------------------------------



A Roth Elective Contribution is generally treated as not excludible from gross
income if it is treated as includible in gross income by the Company. If an
elective contribution would not have been includible in gross income if the
amount had been paid directly to the Participant (rather than being subject to a
cash or deferral election), the elective contribution may be designated as a
Roth Elective Contribution.
Contributions and withdrawals of Roth Elective Contributions must be credited
and debited to the designated Roth Elective Contribution Account and the Plan
must maintain a record of the Participant’s investment in the contract (i.e.,
Roth Elective Contributions that have not been distributed) with respect to the
designated Roth Elective Contribution Account. In addition, all gains, losses
and other credits or charges must be separately allocated on a reasonable and
consistent basis to the designated Roth Elective Contribution Account and other
accounts under the Plan. However, forfeitures may not be allocated to the
designated Roth Elective Contribution Account and no contributions other than
Roth Elective Contributions and rollover contributions described in Section
402A(c)(3)(B) of the Code may be allocated to such Account. The separate Roth
Elective Contribution Account requirement applies at the time the Roth Elective
Contribution is contributed to the Plan and must continue to apply until the
designated Roth Elective Contribution Account is completely distributed. A
Matched Participant’s Roth Elective Contribution may be made up of Basic
Contributions, Supplemental Contributions or both.
6.    The defined term “Roth Elective Contribution Election” is hereby added to
Article I of the Plan to read as follows:
Roth Elective Contribution Election means the Participant’s election to make
Roth Elective Contributions in accordance with Section 3.3.1.
7.    The defined term “Supplemental Contributions” set forth in Article I of
the Plan is hereby amended in its entirety to read as follows:
Supplemental Contributions means a Matched Participant’s Pre-Tax Contributions,
Roth Elective Contributions and After-Tax Contributions in excess of five
percent of his or her annualized Compensation.
8.    Section 2.1(d) of the Plan is hereby amended in its entirety to read as
follows:
(d)    the Employee has filed with the Administrator a Pre-Tax Contribution
Election, Roth Elective Contribution Election or After-Tax Contribution
Election; and



--------------------------------------------------------------------------------



9.    Section 2.2(b) of the Plan is hereby amended in its entirety to read as
follows:
(b)    the Participant has filed with the Administrator a Pre-Tax Contribution
Election, Roth Elective Contribution Election or After-Tax Contribution
Election; and
10.    Section 2.3 of the Plan is hereby amended in its entirety to read as
follows:
A Participant or Eligible Employee who is rehired as an Eligible Employee after
a Period of Separation becomes an active Participant by filing with the
Administrator a Pre-Tax Contribution Election, Roth Elective Contribution
Election or After-Tax Contribution Election. When the Employee’s election
becomes effective, the Participant or Eligible Employee will again become an
active Participant. If such a Participant satisfies one of the conditions for
being a Matched Participant, the Participant becomes an active Matched
Participant by filing with the Administrator a Pre-Tax Contribution Election,
Roth Elective Contribution Election or After-Tax Contribution Election. When the
Pre-Tax Contribution Election, Roth Elective Contribution Election or After-Tax
Contribution Election becomes effective, the Matched Participant will become an
active Matched Participant.
11.    Section 2.6 of the Plan is hereby amended in its entirety to read as
follows:
2.6    Special Rules Relating to Veterans’ Reemployment Rights
The following special provisions will apply to an Eligible Employee or
Participant who is reemployed in accordance with the reemployment provisions of
the Uniformed Services Employment and Reemployment Rights Act (“USERRA”)
following a period of qualifying military service (as determined under USERRA)
and will be interpreted in a manner consistent with Code Section 414(u).
2.6.1    Each period of qualifying military service served by an Eligible
Employee or Participant will, upon his or her reemployment as an Eligible
Employee, be deemed to constitute service with the Participating Employer for
all Plan purposes.
2.6.2    The Participant will be permitted to make up Pre-Tax, Roth Elective
and/or After-Tax Contributions missed during the period of qualifying military
service, so long as he or she does so during the period of time beginning on the
date of the Participant’s reemployment with the Participating Employer following
his or her period of qualifying military service and extending over the lesser
of (a) three times the length of the Participant’s period of qualifying military
service, and (b) five years.
2.6.3    The Participating Employer will not credit earnings to a Participant’s
Account with respect to any Pre-Tax, Roth Elective or After-Tax Contribution
before the contribution is actually made.



--------------------------------------------------------------------------------



2.6.4    A reemployed Matched Participant will be entitled to accrued benefits
attributable to Pre-Tax, Roth Elective or After-Tax Contributions only if they
are actually made.
2.6.5    For all Plan purposes, including the Participating Employer’s liability
for making contributions on behalf of a reemployed Participant as described
above, the Participant will be treated as having received Compensation from the
Participating Employer based on the rate of Compensation the Participant would
have received during the period of qualifying military service, or if that rate
is not reasonably certain, on the basis of the Participant’s average rate of
Compensation during the 12-month period immediately preceding the period of
qualifying military service.
2.6.6    If a Participant makes a Pre-Tax, Roth Elective or After-Tax
Contribution in accordance with the foregoing provisions of this Section 2.6:
(a)    those contributions will not be subject to any otherwise applicable
limitation under Code Section 402(g), 404(a) or 415, and will not be taken into
account in applying those limitations to other contributions under the Plan or
any other plan, for the year in which the contributions are made; the
contributions will be subject to the above-referenced limitations only for the
year to which the contributions relate and only in accordance with regulations
prescribed by the Internal Revenue Service; and
(b)    the Plan will not be treated as failing to meet the requirements of Code
Section 401(a)(4), 401(a)(26), 401(k)(3), 410(b) or 416 by reason of the
contributions.
2.6.7    Effective January 1, 2009, an individual receiving a differential wage
payment, as defined by Section 3401(h)(2) of the Code, is treated as an Employee
of the Participating Employer making the payment and the differential wage
payment is treated as Compensation under the Plan. The Plan is not treated as
failing to meet the requirements of any provision described in Section
414(u)(1)(C) of the Code due to any contribution or benefit which is based on
the differential wage payment provided that all Employees of the Participating
Employer are entitled to receive differential wage payments, and to make
contributions based on such payments, on reasonably equivalent terms.
2.6.8    Effective January 1, 2009, for purposes of Section 401(k)(2)(B)(i)(I)
of the Code, an individual is treated as having been severed from employment
during any period in which the individual is performing service in the uniformed
services, as described in Section 3401(h)(2)(A) of the Code. If an individual
elects to receive a distribution by reason of severance from employment pursuant
to this Section 2.6.8, the individual may not make a Pre-Tax Contribution, Roth
Elective Contribution or an After-Tax Contribution during the 6-month period
beginning on the date of the distribution.



--------------------------------------------------------------------------------



2.6.9    In the case of a death occurring on or after January 1, 2007, if a
Participant dies while performing qualified military service (as defined in
Section 414(u) of the Code), the survivors of the Participant are entitled to
any additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan as if the Participant had
resumed and then terminated employment on account of death.
12.    Section 3.1 of the Plan is hereby amended in its entirety to read as
follows:
3.1    Pre-Tax Contributions and Roth Elective Contributions
The Company will transmit to the Funding Agent the Pre-Tax Contributions and
Roth Elective Contributions for the Participants. To determine the amount it
must transmit for each Participant, the Company will multiply the percentage
elected by the Participant in his or her Pre-Tax Contribution Election or Roth
Elective Contributions by the Participant’s Compensation.
3.1.1    Effective as of July 1, 2002, and for each Plan Year commencing
thereafter, all Participants who have attained or will attain age fifty (50) by
the close of the taxable year shall be eligible to make Catch-Up Contributions
during the Plan Year in accordance with, and subject to the limitations of Code
Section 414(v) as follows:
(a)    The Plan shall not be treated as failing to satisfy the requirements of
Code Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416, as applicable, by
reason of the making of such Catch-Up Contributions. Catch-Up Contributions
shall be disregarded in determining the limitations on Pre-Tax Contributions and
Roth Elective Contributions as provided in Section 3.9.
(b)    Pre-Tax Contributions and Roth Elective Contributions (other than
Catch-Up Contributions) determined to be Excess Pre-Tax Contributions or Excess
Roth Elective Contributions as provided in Section 3.9.9, or determined to be in
excess of the required limitations of Code Section 415 in a Plan Year may be
recharacterized as a Catch-Up Contribution (to the extent available under the
limitations of Code Section 414(v) as in effect for that Plan Year) for a
Participant who is eligible to make Catch-Up Contributions, as described in the
first paragraph of this Section 3.1.1.
(c)    Catch-Up Contributions shall not be eligible for Company Contributions
made on behalf of a Matched Participant pursuant to Section 3.4.
(d)    Pre-Tax Contributions or Roth Elective Contributions determined to be
Excess Contributions as provided in Section 3.9.8 may be recharacterized as
Catch-Up Contributions for a Participant who is eligible, as described in the
first paragraph of this Section 3.1.1, but



--------------------------------------------------------------------------------



(i)    only after the application of Sections 3.12.7 and 3.13.7 regarding the
recharacterization of Excess Contributions as After-Tax Contributions, to the
extent available, and
(ii)    only to the extent a Catch-Up Contribution amount is available under the
limitations of Code Section 414(v) as in effect for that Plan Year.
13.    Section 3.4 of the Plan is hereby amended in its entirety to read as
follows:
3.3
Rules Applicable to Pre-Tax, Roth Elective and After-Tax Contributions

3.3.1    In making his or her Pre-Tax Contribution Election, Roth Elective
Contribution Election and After-Tax Contribution Election, a Participant may
choose to defer or contribute between 0% and 75% of his or her Compensation, in
1% increments. The Participant’s Pre-Tax Contribution Election, Roth Elective
Contribution Election and After-Tax Contribution Election cannot together total
more than 75% of his or her Compensation. For certain Participants listed on
Appendix C for periods beginning on the Effective Date through December 31,
2001, the minimum deferral or contribution election may be less than 2% under
the Participants’ prior election under the FMC Plans. The Administrator may
reduce the amount of any Pre-Tax Contribution Election, or make such other
modifications it deems necessary, so that the Plan complies with the provisions
of Code Section 401(k). Pre-Tax, Roth Elective and After-Tax Contributions will
be made on a payroll deduction basis and in accordance with uniform and
nondiscriminatory rules and procedures established by the Administrator. A
Participant’s Elections will apply only to Compensation paid to the Participant
while he or she is an Eligible Employee.
3.3.2    A Participant may change his or her Pre-Tax, Roth Elective or After-Tax
Contribution Election percentage or discontinue making Pre-Tax Contributions,
Roth Elective Contributions or After-Tax Contributions, as frequently as
permitted by the Administrator, by completing the form or following any other
election change procedure prescribed by the Administrator. An election change
will become effective according to the uniform and nondiscriminatory rules
established by the Administrator.
3.3.3    Pre-Tax, Roth Elective and After-Tax Contributions will be delivered to
the Funding Agent as of the earliest date they are known and can reasonably be
segregated from the general assets of the Participating Employer. In no event
will that date be later than the 15th business day of the month following the
month they would have been paid to the Participant if he or she had not chosen
to defer their payment or contribute them to the Plan.



--------------------------------------------------------------------------------



3.3.4    Notwithstanding any other provision of the Plan, the amount contributed
by the Participating Employers as Pre-Tax Contributions or Roth Elective
Contributions and by Participants as After-Tax Contributions must not exceed, in
the aggregate, 15% of the total Compensation for the Plan Year for those
Participants employed by the Participating Employers eligible for an allocation
for that Plan Year. In addition, the amount contributed by the Participating
Employers to this Plan or any other qualified plan maintained by the
Participating Employers pursuant to a Participant’s Pre-Tax Contribution
Election and Roth Elective Contribution Election must not exceed the Code
Section 402(g) limit applicable for that calendar year.
3.3.5    A Participant shall direct the investment of his or her Pre-Tax, Roth
Elective and After-Tax Contributions into any of the Investment Funds selected
by the Administrator pursuant to Section 10.3, in accordance with the procedures
established by the Administrator.
3.3.6    Notwithstanding anything in this Section 3.3 to the contrary, effective
for Plan Years beginning on or after January 1, 2010, a Matched Participant
shall have at least 30 days after receipt of the Safe Harbor Notice in which to
make or change a salary deferral election.
14.    Section 3.4.4 of the Plan is hereby amended in its entirety to read as
follows:
3.4.4    Special Restrictions where Plan is a Safe Harbor 401(k) Plan using
Matching Alternative: Effective January 1, 2010, with respect to any Plan Year
for which the Company has elected that the Plan be designated as a Safe Harbor
401(k) Plan and for which Company Safe Harbor Matching Contributions are made
pursuant to Section 3.4A, then, if a Company Contribution is made by a
Participating Employer for such Plan Year in addition to the Company Safe Harbor
Matching Contribution as described in Section 3.4A, then, no additional Company
Contribution, including one made pursuant to this Section 3.4, shall be made
with respect to any Participant’s Pre-Tax Contributions or Roth Elective
Contributions which exceed six percent (6%). Moreover, with respect to any such
additional Company Contributions, the rate of the Company’s Contribution may not
increase as the rate of any Participant’s Pre-Tax Contributions or Roth Elective
Contributions increase. Further, any Company Contribution made with respect to
any Highly Compensated Employee, at any rate of such a Participant’s Pre-Tax
Contributions or Roth Elective Contributions, may not exceed that with respect
to any Nonhighly Compensated Employee.



--------------------------------------------------------------------------------



15.    Section 3.4A.2 of the Plan is hereby amended in its entirety to read as
follows:
3.4A.2    Allocation Formula: Where the provisions of Section 3.4A.1 above apply
for a Plan Year, the Company Safe Harbor Matching Contributions for all Matched
Participants shall be equal to one hundred percent (100%) of the amount of the
Participant’s Pre-Tax Contributions and Roth Elective Contributions for the Plan
Year that do not exceed five percent (5%) of the Participant’s Compensation for
the Plan Year. All Company Safe Harbor Matching Contributions for a Plan Year
will be allocated to a Matched Participant’s Company Safe Harbor Matching
Contribution Account no later than the due date (including all extensions) of
the Company’s federal tax return for the fiscal year of the Company ending with
or within the Plan Year.
16.    Section 3.6.7 of the Plan is hereby added to the Plan to read as follows:
3.6.7    Each Participant to whom Roth Elective Contributions are allocated will
have a Roth Elective Contribution Account. The Roth Elective Contribution
Account will be credited with the Roth Elective Contributions allocable to the
Participant and the income on those contributions, and will be debited with
expenses, losses, withdrawals and distributions chargeable to those
contributions.
17.    The first paragraph of Section 3.7(a) of the Plan is hereby amended in
its entirety to read as follows:
(a)    For purposes of this Section 3.7, the term ‘annual additions’ includes
all Pre-Tax Contributions, Roth Elective Contributions, After-Tax Contributions,
Company Contributions, Company Safe Harbor Matching Contributions, Company
Nonelective Contributions and Forfeitures allocated to the Participant’s
Accounts for the Plan Year, but shall not include Catch-Up Contributions
pursuant to Code Section 414(v) (as described in Section 3.1.1), and Excess
Pre-Tax Contributions or Excess Roth Elective Contributions (as described in
Section 3.11.4) that are distributed to the Participant by April 15th following
the year for which they were contributed to the Plan.
18.    Section 3.9 of the Plan is hereby amended in its entirety to read as
follows:
3.9
Limitations on Pre-Tax Contributions, Roth Elective Contributions, After-Tax
Contributions and Company Contributions – Definitions

For purposes of Sections 3.9 through 3.15, the terms defined below have the
meanings ascribed to them in this Section 3.9.



--------------------------------------------------------------------------------



3.9.1    Actual Contribution Percentage means the sum of any After-Tax
Contributions and Company Contributions or Roth Elective Contributions allocated
to the Eligible Participant for the Plan Year, plus any of the Eligible
Participant’s Pre-Tax Contributions or Roth Elective Contributions treated as
Company Contributions for the Plan Year, divided by the Eligible Participant’s
Plan Year Compensation, and stated as a percentage. All after-tax employee
contributions and employer matching contributions made on behalf of a Highly
Compensated Employee under all plans of the Company and its Affiliates will be
aggregated to determine the Highly Compensated Employee’s Actual Contribution
Percentage. A Company Contribution that is treated as a Pre-Tax Contribution
under Section 3.13 is subject to Section 3.13 and is not taken into account in
calculating an Eligible Participant’s Actual Contribution Percentage. A Company
Contribution that is forfeited to correct Excess Aggregate Contributions, or
because the contribution to which it relates is treated as an Excess
Contribution, Excess Pre-Tax Contribution, Excess Roth Elective Contribution or
Excess Aggregate Contribution is not taken into account in calculating the
Eligible Participant’s Actual Contribution Percentage. The Actual Contribution
Percentage of an Eligible Participant who does not make a Pre-Tax Contribution
Election, Roth Elective Contribution or an After-Tax Contribution Election is
0.0%.
3.9.2    Actual Deferral Percentage means the amount of Pre-Tax Contributions
and Roth Elective Contributions allocated to the Eligible Participant for the
Plan Year, divided by his or her Plan Year Compensation, stated as a percentage.
In calculating the Actual Deferral Percentage, Pre-Tax Contributions and Roth
Elective Contributions include Excess Pre-Tax Contributions and Excess Roth
Elective Contributions for Highly Compensated Employees (whether they were made
under plans of unrelated employers or plans of the same or related employers)
but do not include Excess Pre-Tax Contributions and Excess Roth Elective
Contributions for Nonhighly Compensated Employees. The Actual Deferral
Percentage of an Eligible Participant who does not make a Pre-Tax Contribution
Election or Roth Elective Contribution Election is 0.0%.
3.9.3    Aggregate Limit means the greater of:
(a)    the sum of:
(i)    1.25 times the Average Actual Deferral Percentage or the Average Actual
Contribution Percentage of the group, whichever is larger; and
(ii)    two percentage points plus the Average Actual Deferral Percentage or the
Average Actual Contribution Percentage of the group, whichever is less, but in
no event more than twice the lesser of the group’s Average Actual Deferral
Percentage and its Average Actual Contribution Percentage; and



--------------------------------------------------------------------------------



(b)    the sum of:
(i)    1.25 times the Average Actual Deferral Percentage or the Average Actual
Contribution Percentage of the group, whichever is less; and
(ii)    two percentage points plus the Average Actual Deferral Percentage or the
Average Actual Contribution Percentage of the group, whichever is larger, but in
no event more than twice the larger of the group’s Average Actual Deferral
Percentage and its Average Actual Contribution Percentage.
For purposes of this Section 3.10.3, the “group” is the group of Eligible
Participants who are Nonhighly Compensated Employees for the preceding Plan
Year.
3.9.4    Average Actual Contribution Percentage means the average of the Actual
Contribution Percentages of the Eligible Participants in a group.
3.9.5    Average Actual Deferral Percentage means the average of the Actual
Deferral Percentages of the Eligible Participants in a group.
3.9.6    Eligible Participant means any Employee who is eligible to make a
Pre-Tax Contribution Election, Roth Elective Contribution Election or an
After-Tax Contribution Election any time during the Plan Year.



--------------------------------------------------------------------------------



3.9.7    Excess Aggregate Contributions means, for any Plan Year in which the
Actual Contribution Percentage Test under Section 3.13 of the Plan is not
satisfied, the excess of the Company and After-Tax Contributions (and any
Pre-Tax Contributions, Roth Elective Contributions or pre-tax salary deferrals
under other plans, taken into account in determining the Actual Contribution
Percentages) actually made on behalf of Highly Compensated Employees for the
Plan Year, over the maximum amount of such contributions permitted under Section
3.13 of the Plan for the Plan Year. The amount of Excess Aggregate Contributions
will be determined by first reducing the Company and After-Tax Contributions to
the Highly Compensated Employees with the highest Actual Contribution Percentage
by the lesser of (a) the amount necessary for the Actual Contribution Percentage
of that Highly Compensated Employee to equal the Actual Contribution Percentage
of the Highly Compensated Employee with the next highest Actual Contribution
Percentage; and (b) the amount necessary for the Plan to satisfy the Actual
Contribution Percentage Test under Section 3.13 of the Plan. This process will
be repeated until the Plan satisfies the Actual Contribution Percentage Test
under Section 3.13 of the Plan. Then, the aggregate amount of such reductions
will be distributed by reducing the Company and After-Tax Contributions for the
Highly Compensated Employee with the highest combined dollar amount of Company
and After-Tax Contributions by the lesser of (a) the amount necessary for the
dollar amount of that Highly Compensated Employee’s combined Company and
After-Tax Contributions to equal the combined dollar amount of the Company and
After-Tax Contributions of the Highly Compensated Employee with the next highest
combined dollar amount of Company and After-Tax Contributions; and (b) the
amount necessary for the Plan to satisfy the Actual Contribution Percentage
Test. For each Highly Compensated Employee’s reductions, the Administrator will
begin by making reductions in his or her Company Contributions, and will reduce
the Highly Compensated Employee’s After-Tax Contributions only if his or her
Company Contributions for the Plan Year have been reduced to zero and it is
still necessary to reduce his or her Plan Year contributions. The amount of any
Highly Compensated Employee’s Excess Aggregate Contributions is calculated after
determining the Excess Contribution to be recharacterized as After-Tax
Contributions for the Plan Year. To the extent required, if the Aggregate Limit
in Section 3.9.3 of the Plan is exceeded, further reduction of the Actual
Deferral Percentage for all Highly Compensated Employees will be made in a
similar manner so that the Aggregate Limit is not exceeded.



--------------------------------------------------------------------------------



3.9.8    Excess Contributions means for any Plan Year in which the Actual
Deferral Percentage Test under Section 3.12 of the Plan is not satisfied, the
excess of the Pre-Tax Contributions and Roth Elective Contributions (and any
Company Contributions taken into account in determining the Actual Deferral
Percentages) actually made on behalf of Highly Compensated Employees for the
Plan Year, over the maximum amount of such contributions permitted under Section
3.12 of the Plan for the Plan Year. The amount of Excess Contributions will be
determined by first reducing the Pre-Tax Contributions and Roth Elective
Contributions of the Highly Compensated Employee with the highest Actual
Deferral Percentage by the lesser of (a) the amount necessary for the Actual
Deferral Percentage of that Highly Compensated Employee to equal the Actual
Deferral Percentage of the Highly Compensated Employee with the next highest
Actual Deferral Percentage; and (b) the amount necessary for the Plan to satisfy
the Actual Deferral Percentage Test under Section 3.13 of the Plan. This process
will be repeated until the Plan satisfies the Actual Deferral Percentage Test
under Section 3.12 of the Plan. Then, the aggregate amount of such reductions
will be distributed by reducing the Pre-Tax Contributions and Roth Elective
Contributions for the Highly Compensated Employee with the highest dollar amount
of Pre-Tax Contributions and Roth Elective Contributions by the lesser of (a)
the amount necessary for the dollar amount of that Highly Compensated Employee’s
Pre-Tax Contributions and Roth Elective Contributions to equal the Pre-Tax
Contributions and Roth Elective Contributions of the Highly Compensated Employee
with the next highest dollar amount of Pre-Tax Contributions and Roth Elective
Contributions; and (b) the amount necessary for the Plan to satisfy the Actual
Deferral Percentage Test. For purposes herein, Pre-Tax Contributions will be
reduced first and, then, to the extent necessary, Roth Elective Contributions
will be reduced.
3.9.9    Excess Pre-Tax Contribution means the amount of Pre-Tax Contributions
for a calendar year that are includible in a Participant’s gross income under
Code Section 402(g) because the Participant’s elective deferrals exceed the
dollar limitation under Code Section 402(g) as determined under Sections 3.11
and 3.12.
3.10    Excess Roth Elective Contribution means the amount of Roth Elective
Contributions for a calendar year that are includible in a Participant’s gross
income under Code Section 402(g) because the Participant’s elective deferrals
exceed the dollar limitation under Code Section 402(g) as determined under
Sections 3.11 and 3.12.



--------------------------------------------------------------------------------



19.    Section 3.10 of the Plan is hereby amended in its entirety to read as
follows:
3.10    Maximum Amount of Pre-Tax and Roth Elective Contributions
The total amount of Pre-Tax and Roth Elective Contributions, 401(k)
contributions under another qualified plan, and deferrals under a Code Section
403(b) annuity, a simplified employee pension and/or a simple retirement account
allocated to a Participant in any calendar year cannot exceed the dollar
limitation in effect under Code Section 402(g) for that year.
20.    Section 3.11 of the Plan is hereby amended in its entirety to read as
follows:
3.11
Correction of Excess Pre-Tax Contributions and Excess Roth Elective
Contributions

3.11.1    Excess Pre-Tax Contributions and Excess Roth Elective Contributions,
as adjusted per Section 3.11.2, will be distributed to each Participant on whose
behalf they were made no later than the first April 15 following the close of
the taxable year of the Participant for which they were allocated. In no event
may the amount distributed under this Section 3.11 exceed the Participant’s
total Pre-Tax Contributions and Roth Elective Contributions (as adjusted under
Section 3.11.2 for income and losses allocable to them) for the taxable year for
which he or she had Excess Pre-Tax Contributions and Excess Roth Elective
Contributions.
3.11.2    The Excess Pre-Tax Contributions or Excess Roth Elective Contributions
to be distributed to a Participant will be adjusted for income or losses through
the close of the Plan Year for which they were made, with such income or losses
determined in a nondiscriminatory manner (within the meaning of Code Section
401(a)(4)) consistent with the valuation of Participant Accounts under Section
10.4. Notwithstanding the preceding to the contrary, effective January 1, 2006,
the Excess Pre-Tax Contributions or Excess Roth Elective Contributions to be
distributed to a Participant will be adjusted for income or losses up to the
date of the distribution of such Excess Pre-Tax Contributions or Excess Roth
Elective Contributions; however, such income or losses may be determined on a
date that is not more than 7 days before such distribution. Notwithstanding the
preceding to the contrary, effective for Plan Years beginning on or after
January 1, 2008, the Plan Administrator shall not calculate and distribute
allocable income or losses on Excess Pre-Tax Contributions or Excess Roth
Elective Contributions for the period after the close of the Plan Year in which
the Excess Pre-Tax Contributions or Excess Roth Elective Contributions occurred,
prior to the date of distribution.



--------------------------------------------------------------------------------



3.11.3    If a Participant has Excess Pre-Tax Contributions or Excess Roth
Elective Contributions, but only when taking into account his or her pre-tax
contributions under another plan, in order to receive a distribution of Excess
Pre-Tax Contributions or Excess Roth Elective Contributions, he or she must make
a written claim to the Administrator no later than the March 15 following the
taxable year of the Participant for which the contributions were made. The claim
must specify the amount of the Participant’s Excess Pre-Tax Contributions or
Excess Roth Elective Contributions for the preceding taxable year and be
accompanied by the Participant’s written statement that if those amounts are not
distributed, the Participant’s Pre-Tax Contributions or Roth Elective
Contributions, when added to amounts deferred under other plans or arrangements
described in Code Sections 401(k), 402(h)(1)(B) (a simplified employee pension),
403(b) (an annuity plan) or 408(p)(2)(A)(i) (a simple retirement plan) will
exceed the limit imposed on the Participant by Code Section 402(g) for the year
in which the deferral occurred.
3.11.4    Excess Pre-Tax Contributions or Excess Roth Elective Contributions
distributed prior to the first April 15 following the close of the Participant’s
taxable year will not be treated as Annual Additions under Section 3.7 for the
preceding Limitation Year.
3.11.5    Any Pre-Tax Contributions or Roth Elective Contributions that are
properly distributed under Section 3.8 as excess Annual Additions are
disregarded in determining if there are any Excess Pre-Tax Contributions or
Excess Roth Elective Contributions.
21.    Section 3.12 of the Plan is hereby amended in its entirety to read as
follows:
3.12    Actual Deferral Percentage Test
3.12.1    The Average Actual Deferral Percentage for Eligible Participants who
are Highly Compensated Employees for the Plan Year may not exceed the greater
of:
(a)    the Average Actual Deferral Percentage for Eligible Participants who are
Nonhighly Compensated Employees for the Plan Year multiplied by 1.25; and
(b)    the lesser of:
(i)    the Average Actual Deferral Percentage for Eligible Participants who are
Nonhighly Compensated Employees for the Plan Year multiplied by two and
(ii)    the Average Actual Deferral Percentage for Eligible Participants who are
Nonhighly Compensated Employees for the Plan Year plus two percentage points.



--------------------------------------------------------------------------------



3.12.2    The provisions of Code Section 401(k)(3) are incorporated by
reference.
3.12.3    If this Plan satisfies the requirements of Code Sections 401(a)(4),
401(k), and 410(b) only if aggregated with one or more other plans, or if one or
more other plans satisfy the requirements of those Code sections only if
aggregated with this Plan, then this Section 3.12 is applied by determining the
Actual Deferral Percentages of Eligible Participants as if all the plans were a
single plan.
3.12.4    The Administrator also may treat one or more plans as a single plan
with the Plan whether or not the aggregated plans must be aggregated to satisfy
Code Sections 401(a)(4) and 410(b). However, those plans must then be treated as
one plan under Code Sections 401(a)(4), 401(k), and 410(b). Plans may be
aggregated under this Section 3.12.4 only if they have the same plan year.
3.12.5    Pre-Tax Contributions and Roth Elective Contributions may be
considered made for a Plan Year if made no later than the end of the 12-month
period beginning on the day after the close of the Plan Year.
3.12.6    The determination and treatment of the Pre-Tax Contributions and Roth
Elective Contributions and Actual Deferral Percentage of any Participant must
satisfy all requirements prescribed by the Secretary of the Treasury, including,
without limitation, record retention requirements.



--------------------------------------------------------------------------------



3.12.7    The Administrator will limit the election and allocation of Pre-Tax
Contributions and Roth Elective Contributions in order to avoid the creation of
Excess Contributions. If and to the extent necessary or desirable, the
Administrator will recharacterize Excess Contributions as After-Tax
Contributions, or will distribute Excess Contributions. Recharacterized Excess
Contributions will be treated as required in Treasury Regulations Section
1.401(k)-1(f)(3). The Administrator will recharacterize Excess Contributions
within two and one-half months after the close of the Plan Year in which they
arose. A distribution of Excess Contributions will normally be made within the
same time frame. At all events, a corrective distribution of Excess
Contributions must be made no later than 12 months after the end of the Plan
Year in which they arose, and will include income allocable to the excess
Contributions for the Plan Year in which they arose; provided, effective January
1, 2006, such Excess Contributions shall be adjusted for income or losses up to
the date of the distribution of such Excess Contributions; however, such income
or losses may be determined on a date that is not more than 7 days before such
distribution. Notwithstanding the preceding to the contrary, effective for Plan
Years beginning on or after January 1, 2008, the Plan Administrator shall not
calculate and distribute allocable income or losses on Excess Contributions for
the period after the close of the Plan Year in which the Excess Contributions
occurred, prior to the date of distribution. The method used to determine the
income allocable to Excess Contributions that are distributed will not violate
Code Section 401(a)(4), and will be applied consistently for all Participants
and all corrective distributions for any Plan Year. Any distribution to a
Participant of less than the entire amount of his or her Excess Contributions
will be treated as a pro rata distribution of Excess Contributions and income.
The Administrator may combine the correction methods described in this Section
3.12.7. The amount of Excess Contributions to be recharacterized or distributed
to a Participant under this Section 3.12.7 will be reduced by any Excess Pre-Tax
Contributions or Excess Roth Elective Contributions previously distributed to
the Participant for his or her taxable year ending with or within the Plan Year.
Similarly, the amount of Excess Pre-Tax Contributions or Excess Roth Elective
Contributions to be distributed for a Participant’s taxable year will be reduced
by the amount of any Excess Contributions previously distributed or
recharacterized as to that Participant for the Plan Year beginning with or
within the Participant’s taxable year.



--------------------------------------------------------------------------------



3.12.8    Effective January 1, 2006, for purposes of this Section 3.12, if a
Highly Compensated Employee is a Participant under two or more cash or deferred
arrangements, all such cash or deferred arrangements shall be treated as one
cash or deferred arrangement for the purpose of determining the Average Actual
Deferral Percentage with respect to such Highly Compensated Employee. However,
if the cash or deferred arrangements have different Plan Years, then all Pre-Tax
Contributions and Roth Elective Contributions made during the Plan Year being
tested under all such cash or deferred arrangements shall be aggregated, without
regard to the plan years of the other plans. Notwithstanding the foregoing,
plans that are not permitted to be aggregated under Treas. Reg. section 1.
401(k) – 1(b)(4) are not required to be aggregated for purposes of this Section
3.12.8.
3.12.9    Notwithstanding the foregoing paragraphs of Section 3.12, effective
for Plan Years beginning on or after January 1, 2010, the test provided in Code
Section 401(k)(3) shall be met if the Plan meets the Safe Harbor Notice
requirement set forth in Section 3.4B and the following Contribution
Requirement. The Contribution Requirement is met if the Company is required to
make the Company Safe Harbor Nonelective Contributions set forth in Section 3.4A
on behalf of each Matched Participant and the restrictions set forth in Section
3.4.4 are satisfied.
3.12.10 Notwithstanding any Plan provisions to the contrary, effective for Plan
Years beginning on or after January 1, 2010, with respect to any Plan Year for
which the Plan is a Safe Harbor 401(k) Plan, when performing the Actual Deferral
Percentage Test, the current year testing method shall be used and any changes
from current year to prior year testing shall be made pursuant to Internal
Revenue Service Notice 98-1, the provisions of which are incorporated herein by
reference.
22.    Section 3.13.5 of the Plan is hereby amended in its entirety to read as
follows:
3.13.5    An After-Tax Contribution is considered made for a Plan Year if it is
deducted from the Participant’s Compensation during the Plan Year and
transmitted to the Trustee within a reasonable period after that. A Company
Contribution is considered made for a Plan Year if it is allocated to a Matched
Participant’s Account as of a date within the Plan Year, is actually paid to the
Trust no later than 12 months after the Plan Year, and is made on account of the
Matched Participant’s Basic Contributions for the Plan Year. A Pre-Tax
Contribution or Roth Elective Contribution may be considered made under this
Section 3.13 for a Plan Year if it is recharacterized for purposes of Section
3.13, and if it is includible in the gross income of the Participant as of a
date during that Plan Year. A recharacterized Pre-Tax Contribution is includible
in a Participant’s gross income as of the date it would have been paid to the
Participant, had the Participant not elected to defer it into the Plan.



--------------------------------------------------------------------------------



23.    Section 3.13.9 of the Plan is hereby amended in its entirety to read as
follows:
3.13.9    Notwithstanding the foregoing paragraphs of Section 3.13, effective
for Plan Years beginning on or after January 1, 2010, the test provided in Code
Section 401(m)(2) shall be met if the Plan meets the Safe Harbor Notice
requirement set forth in Section 3.4B, the Contribution Requirements described
in Section 3.12.9, above, and the following Special Limitation on Matching
Contributions. The Special Limitation on Matching Contributions is met if (i)
Company Contributions described in Section 3.4 on behalf of any Employee may not
be made with respect to an Employee’s Pre-Tax, Roth Elective and After-Tax
Contributions (described in Sections 3.1 and 3.2, respectively) in excess of six
percent (6%) of the Employee’s Compensation, (ii) the rate of Company
Contributions does not increase as the rate of an Employee’s Pre-Tax, Roth
Elective and After-Tax Contributions increases, and (iii) the Company
Contributions with respect to any Highly Compensated Employee at any rate of
Employee Pre-Tax, Roth Elective and After-Tax Contributions is not greater than
that with respect to a Nonhighly Compensated Employee.
24.    Section 4.2.8 of the Plan is hereby amended in its entirety to read as
follows:
A Participant whose non-safe harbor matching contribution account was
transferred from the PESUR 401(k) Plan into the Plan, effective as of midnight
December 31, 2013, shall vest in such non-safe harbor matching contribution
account so transferred according to the following schedule:
Years of Service
Percent
Fewer than 1
0%
1 but fewer than 2
33%
2 but fewer than 3
66%
3 or more
100%



Further, a Participant who is an Employee as of the effective time of such
transfer and who had his or her PESUR 401(k) Plan account transferred into the
Plan effective as of midnight December 31, 2013, shall be fully vested in any
future contributions made to the Participant’s Company Contribution Account
under the Plan on and after January 1, 2014.



--------------------------------------------------------------------------------



25.    Section 6.6.3(b)(2) of the Plan is hereby amended in its entirety to read
as follows:
(2)    The Participant makes a representation (made in writing or such other
form as may be prescribed the Commissioner of the Internal Revenue Service),
unless the Employer has actual knowledge to the contrary, that such immediate
and heavy financial need cannot reasonably be relieved (i) through reimbursement
or compensation by insurance or otherwise; (ii) by liquidation of the
Participant’s assets, (iii) by cessation of Pre-Tax Contributions and Roth
Elective Contributions under the Plan; (iv) by other currently available
distributions (including distribution of ESOP dividends under Code Section
404(k)) and nontaxable (at the time of the loan) loans, under plans maintained
by the Participating Employer or any other employer; or (v) by borrowing from
commercial sources on reasonably commercial terms in an amount sufficient to
satisfy the need.
26.    Section 10.3.2 of the Plan is hereby amended in its entirety to read as
follows:
10.3.2    Except as provided in Section 10.3.3, the Administrator or, as
delegated by the Administrator, the Committee may in its sole discretion permit
Participants to determine the portion of their Accounts that will be invested in
each Investment Fund. The frequency with which a Participant may change his or
her investment election concerning future Pre-Tax Contributions, Roth Elective
Contributions or his or her existing Account will be governed by uniform and
nondiscriminatory rules established by the Administrator or the Committee. To
the extent permitted under ERISA, the Plan is intended to comply with and be
governed by Section 404(c) of ERISA.
IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 20th day of December, 2013.
FMC Technologies, Inc.
By:    /s/Jeffrey W. Carr            
Its:    Senior Vice President, General Counsel & Secretary

